Name: 2001/734/EC: Commission Decision of 11 October 2001 amending for the sixth time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries and amending Decision 94/63/EC (Text with EEA relevance) (notified under document number C(2001) 3036)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  international trade;  tariff policy;  trade;  cooperation policy
 Date Published: 2001-10-18

 Avis juridique important|32001D07342001/734/EC: Commission Decision of 11 October 2001 amending for the sixth time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries and amending Decision 94/63/EC (Text with EEA relevance) (notified under document number C(2001) 3036) Official Journal L 275 , 18/10/2001 P. 0019 - 0030Commission Decisionof 11 October 2001amending for the sixth time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries and amending Decision 94/63/EC(notified under document number C(2001) 3036)(Text with EEA relevance)(2001/734/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1), as last amended by Commission Decision 95/176/EC(2), and in particular Articles 17(3)(b) thereof,Whereas:(1) Commission Decision 2000/284/EC(3), as last amended by Decision 2001/612/EC(4), established the list of approved semen collection centres for imports of equine semen from third countries.(2) The competent authorities of the United States of America officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of six additional equine semen collection centres, and the need to change and to complete certain details of equine semen collection centres approved in accordance with Directive 92/65/EEC.(3) Furthermore, the competent authorities of the United States of America officially informed the Commission that the approval has been withdrawn from the two centres Carol Rose Quarter Horse Ranch (99TX005-EQS) and Tylord Farm (97VT001-EQS).(4) The competent authorities of Mexico officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of one equine semen collection centre.(5) The competent authorities of Australia officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of another equine semen collection centre.(6) Furthermore, the competent authorities of Australia officially informed the Commission that the approval has been withdrawn from the centre Belcam Stud Artificial Breeding Centre (QLD-AB-01).(7) The competent authorities of Canada officially informed the Commission of the need to correct certain details of one equine semen collection centre approved in accordance with Directive 92/65/EEC.(8) It is appropriate to amend the list in the light of new information received from the third countries concerned, and to highlight the amendments in the Annex for clarity.(9) The Falkland Islands and St. Pierre and Miquelon have been included in the list of third countries in the Annex to Council Decision 79/542/EEC(5) from where Member States authorize imports of equidae, and consequently must be included in the list established by Decision 2000/284/EC.(10) Commission Decision 94/63/EC(6) draws up a provisional list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine, caprine and equine species as well as ova and embryos of the porcine species.(11) Decision 2000/284/EC was drawn up in accordance with the provisions in Part II of the Annex to Decision 94/63/EC, which provides that Member States shall authorise imports of semen of the equine species from the third countries included in Part 1 of the Annex to Decision 79/542/EEC for the imports of live equidae.(12) With the established system of individual approval of equine semen collection centres listed in Decision 2000/284/EC it appears appropriate to amend the listing in principle as provided for in Decision 94/63/EC, in order to allow imports of equine semen from those third countries, from which permanent imports of live registered horses, registered equidae or equidae for breeding and production are allowed, in accordance with Commission Decision 93/197/EEC(7), as last amended by Decision 2001/619/EC(8), establishing animal health conditions and veterinary certification for such imports. However, such imports of equine semen shall only be allowed if the semen is collected from equidae of the corresponding category of live equidae authorised for imports into the Community in accordance with Decision 93/197/EEC.(13) Countries appearing in the list being identified according to the ISO alpha 2 codes used by the Community legislation for the nomenclature of countries and territories for the external trade, notably Commission Regulation (EC) No 2032/2000(9), the provisional status of such codes should be specified whenever appropriate.(14) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/284/EC is replaced by the Annex to this Decision.Article 2Part II of the Annex to Decision 94/63/EC is replaced by the following: "PART II1. List of third countries from which Member States shall authorise imports of ova and embryos of the equine species:Third countries appearing in Part 1 of the list in the Annex to Decision 79/542/EEC from which imports of live animals of the equine species are authorised.2. List of third countries from which Member States shall authorise imports of semen of the equine species:Third countries appearing in Part 1 and Part 2 of the list in the Annex to Decision 79/542/EEC from which permanent imports of registered horses, registered equidae or equidae for breeding and production are authorised, under the condition that the category of equidae from which such semen was collected for export to the Community corresponds to the category of live equidae authorised for imports in accordance with Decision 93/197/EEC."Article 3This Decision is addressed to all Member States.Done at Brussels, 11 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54.(2) OJ L 117, 24.5.1995, p. 23.(3) OJ L 94, 14.4.2000, p. 35.(4) OJ L 214, 8.8.2001, p. 51.(5) OJ L 146, 14.6.1979, p. 15.(6) OJ L 28, 2.2.1994, p. 47.(7) OJ L 86, 6.4.1993, p. 16.(8) OJ L 215, 9.8.2001, p. 55.(9) OJ L 243, 28.9.2000, p. 14.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>